Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  April 04, 2018

The Court of Appeals hereby passes the following order:

A18A1276. THERIAN WIMBUSH v. H. FREDERICK MULLIS, JR., JUDGE
    et al.

      In November or December 2017, Therian Wimbush, a state prisoner, submitted
to the trial court a petition for writ of mandamus. The trial court denied the filing of
the petition under OCGA § 9-15-2 (d), on the ground that it showed a complete
absence of any justiciable issue of law or fact. Wimbush then sought appellate review
of the trial court’s order by filing both an application for discretionary appeal in this
Court and a notice of appeal in the trial court. On February 7, 2018, we denied
Wimbush’s application for discretionary review. See Therian Wimbush v. Oconee
Judicial Circuit Judges H. Frederick Mullis et al., No. A18D0289 (February 7, 2018).
      Because that denial was an adjudication on the merits, the doctrine of res
judicata bars this direct appeal. See Northwest Social & Civic Club, Inc. v. Franklin,
276 Ga. 859, 860 (583 SE2d 858) (2003); Hook v. Bergen, 286 Ga. App. 258,
260-261 (1) (649 SE2d 313) (2007). This appeal is therefore DISMISSED.
                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                           04/04/2018
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.